Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 18,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00484-CV




                          IN RE WENDY OXMAN, Relator


                              ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  257th District Court
                                Harris, County, Texas
                              Trial Court No. 2009-75384
                        MEMORANDUM OPINION

       On May 17, 2012, relator Wendy Oxman filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Judy Warne, presiding judge of
the 257th District Court of Harris County to vacate the portion of her order requiring
relator to vacate the property at 8622 Fountainbleu.

       On May 14, 2012, the respondent signed an “Order on Enforcement of Property
Division and Counterclaims.”      In that order, the court denied relator’s petition for
enforcement of property division and ordered relator to vacate the premises known as the
“Fountainbleu Home” no later than May 20, 2012, before 5:00 p.m. Relator seeks relief
from this order via mandamus.

       Mandamus relief is available when the trial court abuses its discretion and there is
no adequate remedy at law, such as by appeal. In re Prudential Ins. Co., 148 S.W.3d
124, 135–36 (Tex. 2004); In re Dana Corp., 138 S.W.3d 298, 301 (Tex. 2004) (orig.
proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992) (orig.
proceeding)). A party affected by a divorce decree that provides for the division of
property may request enforcement of that decree by filing a suit to enforce in the court
that rendered the decree. Tex. Fam. Code Ann. § 9.001(a). An order to enforce the
division of the property is limited to an order to assist in the implementation of or to
clarify the prior order. Id. § 9.002. Orders issued in a suit to enforce are final judgments.
DeGroot v. DeGroot, 260 S.W.3d 658, 664 (Tex. App.—Dallas 2008, no pet.). The order
of enforcement is reviewable by appeal; therefore, mandamus relief is not available.

       Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus and also deny
relator’s request to stay proceedings.

                                                  PER CURIAM



Panel consists of Justices Chief Justice Hedges and Justices Boyce and McCally.




                                             2